USCA11 Case: 21-10481      Date Filed: 01/19/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10481
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DARRYL EMIT SMITH,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:08-cr-00078-JSM-AAS-1
                   ____________________
USCA11 Case: 21-10481         Date Filed: 01/19/2022    Page: 2 of 4




2                      Opinion of the Court                 21-10481


Before LUCK, LAGOA, and ANDERSON, Circuit Judges.
PER CURIAM:
       Darryl Smith appeals from the district court’s denial of his
motion for a sentence reduction under the First Step Act. He ar-
gues that the district court abused its discretion by declining to re-
duce his sentence because it failed to consider the relevant 18
U.S.C. § 3553(a) factors and overly relied on the guideline range.
       We review de novo whether a district court had the author-
ity to modify a term of imprisonment. United States v. Jones, 962
F.3d 1290, 1296 (11th Cir. 2020). We review the district court’s de-
nial of an eligible movant’s request for a reduced sentence under
the First Step Act for an abuse of discretion. Id. A district court
abuses its discretion when it “applies an incorrect legal standard.”
Diveroli v. United States, 803 F.3d 1258, 1262 (11th Cir. 2015) (quo-
tation marks omitted).
       District courts lack the inherent authority to modify a term
of imprisonment but may do so to the extent that a statute ex-
pressly permits. 18 U.S.C. § 3582(c)(1)(B). Notably, “the First Step
Act expressly permits district courts to reduce a previously imposed
term of imprisonment.” Jones, 962 F.3d at 1297.
      In Jones, we considered the appeals of four federal prisoners
whose motions for a reduction of sentence pursuant to § 404(b)
were denied. 962 F.3d at 1293. As relevant here, we noted that,
although a district court may have the authority to reduce a
USCA11 Case: 21-10481         Date Filed: 01/19/2022    Page: 3 of 4




21-10481               Opinion of the Court                         3

sentence under § 404 of the First Step Act, it is not required to do
so. Id. at 1304. We held that a district court has wide latitude to
determine whether and how to exercise its discretion, and that it
may consider the 18 U.S.C. § 3553(a) factors and a previous drug-
quantity finding made for the purposes of relevant conduct. Id. at
1301, 1304; see also 18 U.S.C. § 3553(a) (stating that the factors in-
clude the seriousness of the offense, promoting respect for the law,
providing just punishment, deterring future criminal conduct, pro-
tecting the public, and providing the defendant with any needed
training or treatment). A failure to expressly consider the relevant
factors is not an abuse of discretion when the consideration can be
implied based on what the district court did consider. See United
States v. Dorman, 488 F.3d 936, 944 (11th Cir. 2007).
       The First Step Act does not authorize the district court to
conduct a plenary or de novo resentencing. United States v. Den-
son, 963 F.3d 1080, 1089 (11th Cir. 2020); see also Jones, 962 F.3d at
1295, 1303-04 (continuing to apply the government’s 21 U.S.C.
§ 851 enhancement to defendant Jackson). The district court is not
free to change the defendant’s original guidelines calculations that
are unaffected by sections two and three of the Fair Sentencing Act.
Denson, 963 F.3d at 1089. Additionally, the district court is not al-
lowed to reduce the defendant’s sentence on the covered offense
based on changes in the law beyond those mandated by sections
two and three of the First Step Act. Id.
      Here, the district court did not abuse its discretion in declin-
ing to reduce Smith’s sentence. The district court implicitly
USCA11 Case: 21-10481         Date Filed: 01/19/2022    Page: 4 of 4




4                      Opinion of the Court                 21-10481

considered the relevant factors by basing its decision on the presen-
tencing investigation report and the probation office’s memoran-
dum, which both described Smith’s personal history, conduct, and
criminal history. And the district court did not err in relying on the
guideline range previously calculated because the First Step Act
does not provide authority for the district court to recalculate the
guideline range; nor can we conclude that the district court abused
its discretion by placing undue weight on the guideline range.
Thus, the district court was within its wide latitude of discretion to
deny Smith’s motion.
      AFFIRMED.